Citation Nr: 1516479	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-17 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 16, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in a September 11, 2012, rating decision which assigned an effective date of January 16, 2009, for the award of service connection for chronic kidney disease (CKD), to include whether there was CUE in a December 2005 RO decision which denied service connection for protein and blood in urine.

3.  Entitlement to an earlier effective date prior to January 28, 2014, for the grant of service connection for gout.

4.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a TBI.

6.  Entitlement to a rating for hypertension (HTN) separate from the currently assigned rating for CKD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and April 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran has claimed that there was clear and unmistakable error (CUE) in the April 29, 2014, rating decision for failing to establish an effective date prior to January 28, 2014, for the grant of service connection for gout.  However, as the Veteran filed a notice of disagreement within one year of the April 29, 2014, rating decision, this is essentially a claim for an earlier effective date for the grant of service connection for gout, which has a lower burden of proof than a claim for CUE.  Thus, the Board has framed the issue on the title page accordingly.

Following the issuance of the January 2015 statement of the case, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in February 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains many relevant documents, to include claims dated in January 2014 and February 2015, notice of disagreements dated in May 2014, rating decisions dated in April 2014 and February 2015, VA medical opinions dated in April 2014, VA examinations dated in December 2014 and January 2015, a statement of the case dated in January 2015, an appeal on a VA Form 9 dated in January 2015, and a brief from the Veteran's representative dated in February 2015.  

The issue of entitlement to an increased rating for the service-connected posttraumatic stress disorder with major depressive disorder has been raised by the record in the Veteran's claim on a VA Form 21-526 EZ dated in February 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed four prior claims seeking service connection for PTSD; these claims were received by VA on January 12, 2003, July 5, 2005, August 18, 2005, and December 12, 2006.

2.  A March 2003 rating decision denied the Veteran's claim for service connection for PTSD based in part on no evidence of a verifiable stressful event in service.  December 2005 and April 2007 decisions denied the Veteran's claims for service connection for PTSD based in part on a lack of information and evidence necessary to substantiate the claims.  The Veteran did not appeal these claims, and they became final.

3.  In January 2009 and March 2009, the Veteran submitted claims to reopen entitlement to service connection for PTSD.  In support of his claims, the Veteran submitted a statement describing in-service motor vehicle accidents in 1985 and 1986; he submitted verification of these incidents by way of DA Forms 285, United States Army Investigation Accident Reports.  The United States Army records constitute relevant official service department records that existed and had not been associated with the claims file when VA decided the Veteran's claim. 

4.  At the time of the March 2003, December 2005, and April 2007 denials of service connection for PTSD, the Veteran had not provided sufficient information for VA to identify and obtain the relevant records from the United States Army.

5.  An unappealed December 2005 RO decision denied entitlement to service connection for protein and blood in the urine.

6.  A September 2012 rating decision granted service connection for chronic kidney disease (CKD) and assigned an effective date of January 16, 2009, the date the Veteran filed his claim to reopen.  The Veteran disagreed with the effective date assigned and perfected an appeal; however, he withdrew his appeal in May 2013 and the September 2012 decision became final.  In January 2014, the Veteran filed a new claim alleging CUE in the effective date assigned for CKD.  

7.  The evidence of record at the time of the December 2005 rating decision did not undebatably lead to the conclusion that the Veteran's claim for protein and blood in the urine should have been granted, or that an effective date prior to January 16, 2009, should have been assigned, respectively. 

8.  An August 2011 rating decision denied service connection for gout.  The Veteran appealed the denial of service connection; however, he withdrew his appeal in May 2013, and the August 2011 decision became final.  VA received no communication that constituted a formal or informal petition to reopen a claim for service connection for gout until January 28, 2014.

9.  An August 2011 rating decision denied entitlement to service connection for a TBI based on the determination that there was no evidence of treatment for a TBI in service and no documentation that the Veteran had current residuals of a TBI related to his service.

10.  The Veteran appealed the August 2011 denial of entitlement to service connection for a TBI; however he withdrew his appeal in May 2013, and the August 2011 decision became final.

11.  The additional evidence presented since the August 2011 rating decision relates to an unestablished fact necessary to substantiate the claim.

12.  The evidence of record does not establish a current diagnosis of TBI or residuals of a TBI.

13.  The Veteran's CKD has not resulted in the removal of a kidney, and does not require regular dialysis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 16, 2009, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.156(c)(2) (2014).

2.  Because the September 2012 rating decision which assigned January 16, 2009, as the effective date for service connection for CKD is final, the claim for an earlier effective date cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.400 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

3.  The December 2005 rating decision denying entitlement to service connection for protein and blood in urine did not contain clear and unmistakable error. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

4.  The criteria for an effective date earlier than January 28, 2014, for the grant of service connection for gout have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400 (2014).

5.  The August 2011 rating decision, which denied the claim of service connection for a TBI, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

6.  The additional evidence received since the August 2011 rating decision is new and material, and the claim for entitlement to service connection for a TBI is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

8.  Entitlement to a rating for HTN separate from the currently assigned rating for CKD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115, Diagnostic Codes 7101, 7541 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

      Earlier Effective Date Claims

With regard to the claims for earlier initial effective dates following the grant of service connection, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

      CUE Claim

With regard to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the Veterans Claims Assistance Act of 2000 (VCAA) has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A(a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411. 

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

      New and Material Evidence Claim

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1  (2006). 

In light of reopening the previously denied claim of service connection for a TBI, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

      Service Connection Claim

With respect to the claim for entitlement to service connection for a TBI, the RO provided a pre-adjudication VCAA notice by letter dated in January 2014.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



	Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's post-service treatment records and Social Security Administration (SSA) records are in the file.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all service treatment records.  The RO has obtained all available service treatment records; however, the record indicates that the service treatment records may be incomplete.  In March 2012, the RO noted that the Veteran served as a recruiter from 1985 to 1989, and his medical records before 1985 may have been separated from his other records.  The RO requested that the National Personnel Records Center (NPRC) search all of the Veteran's records and provide any medical records, to specifically include those prior to 1985.  The NPRC responded that there were no additional service treatment records for the Veteran, and all service treatment records pertaining to the Veteran had been mailed in February 2003. The Board finds that any further efforts to obtain the missing service treatment records would be futile, and that no reasonable possibility exists that any further service treatment records are in the possession of the federal government.  Moreover, with respect to the Veteran's claim for entitlement to service connection for a TBI, the Board notes that the Veteran has alleged that his TBI is a result of motor vehicle accidents in service which occurred after 1985.

With respect to the Veteran's claim for entitlement to service connection for a TBI, the Veteran was provided VA examinations in June 2012, August 2012, and December 2014.  These examinations contain complete diagnostic findings.  Taken as a whole, the VA examinations and medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, with respect to the claims for an earlier effective date, as a general rule, the adjudication of claims for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claims depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date Claims 

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r) (2014).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records. 

Notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  See 38 C.F.R. § 3.156(c)(1) (2014).  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  Such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  See 38 C.F.R. § 3.156(c)(2) (2014).

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) (2014).

      PTSD
      
The Veteran claims that an effective date prior to the currently assigned January 16, 2009 effective date, should be assigned for the grant of service connection for PTSD.  Essentially, he asserts that his submission of service department records corroborating his inservice accident should have resulted in a reconsideration of the origiinal claim for service connection for PTSD, received on January 12, 2003 rather than a claim to reopen.  Therefore, he believes January 12, 2003, is the correct effective date for the grant of service connection for PTSD.  

The Veteran previously sought service connection in January 2003, July 2005, August 2005, and December 2006.  These claims were denied in rating actions in unappealed rating decisions rendered in December 2005 and April 2007. 

His claim for service connection was subsequently granted based in part on additional service department records (DA Forms 285, United States Army Investigation Accident Reports) showing that he was involved in in-service motor vehicle accidents in 1985 and 1986, establishing in-service stressors.  This evidence was received after the Veteran filed his January 2009 claim to reopen.     

Therefore, in order to receive an earlier effective date, the evidence must show not only that these service records existed at the time of the prior denials, but also that the claimant provided sufficient information for VA to identify and obtain the records.  The Board finds that the evidence does establish that the records existed at the time of the previously denied claims.  However, the Veteran failed to provide sufficient information for VA to identify and obtain the records until the filing of his January 2009 claim.  As such, the appropriate effective date for the grant of service connection is January 16, 2009.

On his January 2003 claim form, the Veteran indicated that he experienced "post traumatic" as a result of "military recruitment duties" which was further induced by "false [sic]" which "made [his] association with people, and employment capabilities impossible."  On a PTSD Questionnaire dated in March 2003, under the section titled "Description of the event or events which you experienced during military service which you feel contributed to your current claim for service connection for PTSD," the Veteran wrote: "June 1986 - Oakland Naval Hospital, US Army Recruiting Battalion"; "October 1988 - 293 Military Police Company - [sic], Germany"; and "June 1989 - 293 Military Police Company."  On his July 2005 claim form, the Veteran indicated that his PTSD was first detected by a psychological examination at the Naval Air Station in Oakland, California.  He indicated that the treating physicians recommended that he be discharged from service; however, he was returned to work as a United States Army recruiter.  He indicated that his problem worsened, and he became unable to interact with others or successfully hold employment.  On the August 2005 claim form, the Veteran indicated that the psychological effects of recruiting duty, as well as the psychological effects of military service and being falsely accused of criminal acts had left him with the inability to associate with others.  On the December 2006 claim form, the Veteran indicated that he was evaluated at the Oakland Naval Hospital in May 1984, and the psychologist recommended his discharge; however, he was not discharged.  He indicated that since that time, he had not been able to associate with others or keep a job due to his fear of leaving his home.

The Veteran made no mention whatsoever in any of his submissions prior to January 2009 of the in-service motor vehicle accidents, nor did he indicate that there may be additional service department records, other than his service treatment records, that would support his claim of an in-service stressor.  As the service treatment records did not show any in-service psychological problems or any evidence of an in-service stressor, and the Veteran did not submit evidence of a stressful event in service with sufficient detail to make verification possible, the RO denied his claim for service connection for PTSD.  Upon receiving the RO's denial, which clearly stated that the Veteran did not submit evidence of a stressful event in service with sufficient detail to make verification possible, the Veteran did not file an NOD or otherwise communicate to VA that he was involved in an in-service motor vehicle accident that might be shown by additional service department records.  The only service department records that the Veteran identified at the time of his original claims were treatment records from the Oakland Naval Hospital (which had closed in 1996).  Although the RO did not attempt to obtain these records at the time of the Veteran's original claim, the RO attempted to obtain these records in April 2009, and the records could not be located.  Additionally, although the in-service motor vehicle accidents occurred in the course of the Veteran's recruiting duties, his statements regarding his recruiting duties did not reference the motor vehicle accidents or provide sufficient information for VA to identify and obtain relevant service records.  As the Veteran failed to provide sufficient information for VA to identify and obtain the service department records that ultimately helped to substantiate his claim, an effective date prior to January 16, 2009, is not warranted.  See 38 C.F.R. § 3.156(c)(2) (2014).

The Board notes that the Veteran has also claimed that he is, at the very least, entitled to an effective date of September 26, 2008, pursuant to 38 C.F.R. § 3.114(a)(1) based on a liberalizing change in the law.  

Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  The intent of this provision was to compensate claimants who might have been unaware or less diligent in filing a claim for benefits that they were otherwise entitled to by enactment of liberalizing legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).

By way of background, the Board notes that the Veteran filed the claims for entitlement to service connection for PTSD in January 12, 2003, July 5, 2005, August 18, 2005, and December 12, 2006, through the Veteran's on-line application process (VONAPP).  The VA notified the Veteran that he needed to furnish the VA with a VONAPP signature page with his signature in order for the claims to be considered as formal claims for benefits.  The Veteran asserts that although he properly submitted the requested signature pages, the RO either lost, destroyed, or mishandled them.  The Veteran claims that because the RO did not receive a signature page, his claims were denied.

The Veteran notes that effective September 26, 2008, the VA changed M21-1MR, Part III, Subpart ii, to reflect the new policy that a VONAPP claim does not require a hard-copy or handwritten signature for processing and authorization of benefits.  The Veteran therefore claims that he is, at the very least, entitled to an effective date of September 26, 2008, pursuant to 38 C.F.R. § 3.114(a)(1) based on a change in law.

The Board finds that 38 C.F.R. § 3.114(a)(1) is not for application here.  Moreover, regardless of whether the Veteran properly submitted the requested signature pages, the RO did not deny the Veteran's claims solely based on his failure to provide a completed signature page.  Rather, the March 2003 rating decision indicated that the RO considered the evidence of record on the merits prior to denying the Veteran's claim for entitlement to service connection for PTSD, and found that there was no evidence of a verifiable stressful event in service or a confirmed diagnosis of PTSD.  Furthermore, the December 2005 and April 2007 decisions indicated that although the Veteran failed to complete and sign the signature pages of his online applications, the Veteran's claims were also denied due to a failure of the Veteran to submit any medical evidence in support of his claims.  In the absence of timely filed appeals, those decisions became final.  

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than January 16, 2009, (the date of receipt of his claim to reopen following the most recent final disallowance of his claim in April 2007) for the grant of service connection for PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

      Gout

The Veteran has expressed disagreement with the assigned effective date of January 28, 2014, for his service-connected gout.  He argues the effective date should have been assigned from the date of his initial claim for service connection for gout.  Although the Veteran claims that his initial claim for service connection for gout was in 2003, the evidence of record does not show anything that could be construed as a claim for entitlement to service connection for gout until December 2010.  By way of history, the RO denied that claim in August 2011.  The Veteran filed a timely notice of disagreement within one year of the denial, a statement of the case was issued in June 2012, and the Veteran perfected an appeal in July 2012.  However, prior to a final decision being promulgated, the Veteran withdrew his appeal in May 2013.  As such, the August 2011 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

The next communication that VA received from the Veteran regarding his gout was a January 2014 petition to reopen the previously denied gout claim.  The RO reopened the claim and granted service connection for gout as secondary to the Veteran's service-connected CKD and assigned an effective date of January 28, 2014, the date of the petition to reopen. 

As noted above, the law provides that the effective date of a claim reopened after final disallowance is the date of receipt of the claim; thus, an earlier effective date is not warranted for the claim.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than January 28, 2014, for the grant of service connection for gout, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Clear and Unmistakable Error-CKD

The Veteran asserts that there was CUE in a September 2012 rating decision which assigned an effective date of January 16, 2009, for the grant of service connection for CKD, and the December 2005 RO decision which denied service connection for protein and blood in the urine in the first instance.  To that end, a final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105  and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here; however, inasmuch as the Veteran did not appeal the December 2005 and September 2012 rating decisions.

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE. According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating, or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). The failure to fulfill the duty to assist also cannot constitute CUE. Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  Importantly, a finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In this case, the rating decision at issue, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2014).  In this regard, the Board notes that although the Veteran initially disagreed with the effective date assigned in the September 2012 rating decision for the grant of service connection for CKD, in May 2013, he withdrew his claim for an earlier effective date for CKD, and the September 2012 rating decision became final.

Regarding alleged error in the December 2005 decision, the Veteran asserts that the decision contains CUE based on two separate theories.  First, the Veteran has alleged on numerous occasions that VA failed to obtain pertinent service department records that were subsequently used to grant his claim in 2012 (effective in 2009).  Specifically, the Veteran argues that at the time of the December 2005 decision, accident reports were available which would have shown a kidney injury from three motor vehicle accidents in service.  The Veteran contends that this accident report noting injury to the kidney was eventually used to grant his claim for CKD.  To this point, the Board notes that when the Veteran filed his initial claim for entitlement to service connection for protein and blood in the urine in July and August 2005, he specifically claimed that this was due to exposure to radiation in service.  The claim was denied because the Veteran did not submit any evidence in support of his claim, to include evidence of a current disability, and because the Veteran did not submit a signature page on his VONAPP application, as requested.  The Board further notes that the Veteran did not discuss the injury to his kidney in the motor vehicle accident in service until much later.  Moreover, there was no evidence, not even a description by the Veteran in his original claim, of a current and chronic residual disability from such an injury.  As to this, the mere incurrence of injury alone is not, and has never been, sufficient for an award of VA disability compensation.  Rather, there must be evidence of chronic residual disability from an injury in service.  

Second, the Veteran asserts that the December 2005 RO decision did not consider a May 1989 service treatment record which he alleged showed blood in his urine.  The Veteran essentially argues that this treatment record showed he had problems with his kidneys in service, and would have resulted in the grant of the Veteran's claim.  To this point, the Board acknowledges that although a May 1989 service treatment record noted hematemesis and left mid-abdominal cramping, the examination was within normal limits and the ultimate diagnosis was a gastric ulcer.  The evidence shows that this service treatment record was of record at the time of the December 2005 denial.  In Bouton, the Court held that there is CUE when the RO denies the existence of evidence in the claims file that did indeed exist.  See Bouton v. Peake, 23 Vet. App. 70 (2008).  In the December 2005 decision, although the RO did not discuss this service treatment record, the RO stated that the Veteran had not submitted any medical evidence to support his claim (namely, evidence of a current disability).  The Board finds that the RO did not expressly deny the existence of evidence in the claims file that did indeed exist.  Instead, it simply did not interpret the May 1989 service treatment record as being relevant to the claim for entitlement to service connection for protein and blood in the urine because it did not find evidence of a current disability.

Therefore, the Board finds that the December 2005 decision is not clearly and unmistakably erroneous on these grounds.  While the Veteran may disagree with the ultimate outcome, there is no indication that records were missing that were identified by the Veteran at that time as being pertinent to his claim, or that the failure to discuss any pertinent record would have altered the outcome in this matter.  While the Board certainly understands the Veteran's frustration, there is no indication that an error of fact or law exists here.

The Veteran further claims that the September 2012 rating decision contains CUE, because evidence of record at that time demonstrated that he was suffering from CKD at the time of his original claim for service connection in 2005.  In support of this assertion, he again pointed to the missing motor vehicle accident reports showing injury to his kidney and the May 1989 service treatment record showing blood in his urine.

The Board again points out that the motor vehicle accident reports were not of record at the time of the September 2012 rating decision, and the Veteran had not claimed that his protein and blood in his urine was a result of any injury to his kidney resulting from a motor vehicle accident in service.  The Board also points out that the May 1989 service treatment record did not show a diagnosis of CKD.  As such, the September 2012 rating decision was not clearly and unmistakably erroneous, as the Board is unable to find any error of fact or law which would have manifestly changed the outcome at the time of the September 2012 rating decision.

The Board finds that the Veteran's assertion that the December 2005 decision should have granted service connection for CKD is simply a disagreement with the factual determinations the RO reached.  The Board also finds that the Veteran's disagreement with the September 2012 rating decision follows similar pattern.  Here, the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  The May 1989 service treatment record that the RO failed to discuss in the December 2005 decision did not establish a diagnosis of CKD, or any kidney problem.  Further, the motor vehicle accident reports showing an injury to the kidney in service was not of record at the time of the December 2005 decision, and was not identified by the Veteran as being relevant to his claim for entitlement to service connection for protein and blood in the urine.  As such, a review of the rating decisions' narratives simply fails to compel any conclusion that it is absolutely clear that a different result would have ensured in either instance, i.e., that service connection would have been granted for CKD, or that an earlier effective date was warranted at the time CKD was granted. 

As to evidence received subsequent to that decision, any evidence that did not exist at the time of the decision in question cannot be analyzed by the Board in the context of his claim of CUE. As such, an effective date prior to January 16, 2009, is not warranted based on CUE in the September 2012 rating decision.

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the Veteran's contention that the evidence of record in 2005 warranted granting service connection for CKD is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. Further, there is no indication that the RO failed to consider any pertinent service department record at that time, to include the three motor vehicle accident reports, as the Veteran had not identified any motor vehicle accident in service that resulted in an injury to his kidney at the time of the December 2005 decision.

Therefore, the Board finds that the December 2005 and September 2012 rating decisions were consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in either the December 2005 or September 2012 rating decisions.  Hence, the criteria have not been met for reversing or revising either prior decision on the basis of CUE, and accordingly, there is no basis for establishing an effective date prior to January 16, 2009, for the grant of service connection for CKD on the basis of CUE.


IV. Claim to Reopen-TBI

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a TBI in a final rating decision dated in August 2011.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The Board notes that although the Veteran appealed the August 2011 denial of entitlement to service connection for a TBI, he withdrew his appeal in May 2013, and the August 2011 decision therefore became final.  In January 2014, the Veteran filed a claim to reopen entitlement to service connection for a TBI.  In an April 2014 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for a TBI.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in August 2011, whereby the RO denied service connection for a TBI, the evidence consisted of the Veteran's service treatment records, accident reports from motor vehicle accidents in service, post-service VA treatment records, a VA mental disorders examination dated in May 2011, and lay statements in support of the claim.  The Veteran's service treatment records showed that the Veteran reported a history of an injury to his head, face, or jaw on his dental patient health questionnaire.  However, the Veteran's service treatment records did not show any treatment for a head injury or TBI in service.  The accident reports showed that the Veteran was in two motor vehicle accidents in service.  However, the reports did not show a head injury.  The May 2011 VA examiner noted a diagnosis of a head injury during the Veteran's service.  In August 2011, the RO denied the claim for entitlement to service connection for a TBI based on the determination that there was no evidence of treatment for a TBI in service and no documentation that the Veteran had current residuals of a TBI related to his service.  The Veteran appealed the August 2011 denial of entitlement to service connection for a TBI; however, he withdrew his appeal in May 2013, and the August 2011 decision became final.

The additional evidence presented since the last final denial in August 2011 includes additional VA treatment records, VA examinations, and lay statements from the Veteran.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in August 2011, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provide medical opinions.  They also provide greater context to the Veteran's lay contentions.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a TBI.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


V.  Service Connection-TBI

Having reopened the claim, the Board will now address the merits of the underlying claim for service connection.  In this regard, a veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he has residuals of a TBI as a result of a motor vehicle accident in service.  

The Veteran's service treatment records showed the Veteran reported a history of an injury to his head, face, or jaw on his dental patient health questionnaire dated in August 1988.  He also noted "skull reconstruction forehead."  The service treatment records did not show any treatment for a head injury or TBI in service.  However, as discussed above, some of the Veteran's service treatment records are missing.  The accident reports from the motor vehicle accidents in service dated in July 1986, August 1986, and September 1986 showed injury to the Veteran's kidney and ribs, but did not note any head injuries.

Post-service VA treatment records revealed that the Veteran was seen in consultation for recommendations status post TBI from 1986.  Based on the Veteran's reported history, he was involved in a motor vehicle accident during which he was ejected through the windshield.  The Veteran reported that he required reconstructive surgery on his forehead.  The Veteran reported that one month following the first accident, he was involved in another motor vehicle accident with the impact to the driver's side.  The Veteran reported that his head went through the window, and he had loss of consciousness for about 30 minutes.  The Veteran reported that since that time, he has had short and long-term memory loss, headaches, and poor sleep.  It was unclear at the time whether the Veteran's current cognitive deficits were due to a TBI or mental health issues.  Computed tomography (CT) findings in March 2011 revealed mild frontotemporal volume loss.

In a VA mental disorders examination dated in May 2011, the examiner noted that the Veteran's service treatment records showed a diagnosis of a head injury during his military service.  However, a diagnosis of a head injury is not documented in the Veteran's service treatment records.  Instead, the only documented fact is that the Veteran answered yes to a question on a dental health questionnaire regarding whether he had ever had an injury to his head, face, or jaw.

In a VA neurological disorders examination dated in June 2012, the Veteran reported that he had two motor vehicle accidents in service which caused damage to his skull, and at least one in which he was unconscious.  The Veteran indicated that he had his skull reconstructed on the left side.  He reported having a short temper, an inability to get along with others, and explosive outbursts.  The Veteran also reported headaches since his motor vehicle accidents in service.  On examination, there was no obvious scarring from the head injury or reconstruction.  There was a normal funduscopic and mental status examination.  All cranial nerves were intact.  The cerebellar examination was normal, and there was no evidence of chorea or a carotid bruit.  The examiner found that the Veteran's neurological mental status examination was normal.  The examiner explained that the behavioral problems offered in history by the Veteran were mental health issues and not TBI issues.

In a VA TBI examination dated in August 2012, the examiner found no evidence of a head injury in the claims file.  He noted that the Veteran reported that he was in a motor vehicle accident in 1986 (head-on collision).  The examiner noted that the Veteran reported that he lost consciousness and woke up in the hospital.  The examiner noted that the Veteran claimed that he had a reconstruction of the left side and front of his head, and he believes he has a significant residual deficit from that injury.  The examiner noted that the Veteran also reported one other head injury.  The Veteran indicated that after the head injury, he developed a behavioral problem, headaches, and memory problems.  The examiner noted a CT of the brain in March 2011 which demonstrated no acute intracranial process.  The examiner found that the neurological examination was normal.  He indicated that the Veteran reported tension-type headaches that have been present since he was in the military.  The examiner found that the Veteran had significant psychopathology that was being addressed by psychiatry.  The examiner found no evidence of cognitive deficit.

In an addendum dated in August 2012, the VA examiner noted that the prior VA examiner reviewed the claims file and did not find any data relating to TBI or treatment for a head injury.  The examiner noted that the Veteran reported that he had skull reconstruction on the left side, but the prior VA examiner did not find any obvious scarring from the injury or reconstruction.  He indicated that the CT scan findings dated in March 2011 revealed that the calvarium bones of the head were intact.  The examiner found no evidence of a scar damage or reconstruction.  The examiner indicated that at this point, he could not establish that the Veteran had a TBI.

In March 2013, the Veteran withdrew his claim for entitlement to service connection for a TBI.  In February 2014, the Veteran filed a claim to reopen entitlement to service connection for a TBI.

In a VA TBI examination dated in December 2014, the examiner found that the Veteran did not currently have or ever had a TBI or any residuals of a TBI.  The examiner noted that the Veteran reported a TBI in 1986.  He noted that the Veteran pointed to an area of his forehead where he should have a scar from reconstructive surgery of the face.  The examiner indicated that he did not see any scars.  The examiner noted that the Veteran claims the residuals of the TBI include cognitive problems and personality changes.  On examination, the Veteran reported a headache and did not want to continue with the mental status evaluation.  The examiner noted that fortunately, information from a speech and language pathologist indicated that the Veteran's memory deficit appeared to be due to symptoms of PTSD, rather than a separate cognitive impairment.  The examiner noted that the pathologist found no frontal executive dysfunction, cognition in the average range, and irritability due to adjustment reaction rather than personality changes.  The examiner further noted that the Veteran completed a doctorate degree after his alleged TBI.  With regard to judgment, the examiner found mildly impaired judgment.  The Veteran indicated that he "would leave the envelop[e] on the street."  The examiner found that the Veteran's social interaction was inappropriate most or all of the time.  The Veteran reported, "I can not exist around people."  The examiner found that the Veteran was always oriented to person, time, place, and situation.  

The examiner found that the Veteran's motor activity and visual spatial orientation were normal.  The examiner found three or more subjective symptoms that moderately interfered with work, instrumental activities of daily living, or family or other close relationships.  The examiner also found one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but did not preclude them.  In this regard, the examiner indicated "see psyc[h] exams."  The examiner found that the Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language.  The Veteran's consciousness was normal.  The Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner noted that a CT scan dated in March 2011 revealed "no intracranial abnormality" and "mid frontotemporal volume loss."  The examiner found that the Veteran exhibited "severe psychopathology" with no evidence of residuals of a TBI.

At the Veteran's Decision Review Officer hearing dated in December 2014, the Veteran pointed out that although the recent VA examiner did not see any scars on his forehead, at his previous VA scar examination, the examiners noted scars to the forehead.  The Veteran described the 1986 motor vehicle accident in which he was thrown through a windshield of a military vehicle.  He indicated that he had to have his forehead reconstructed as a result of this accident.  The Veteran denied any other accidents since the accident in 1986.  The Veteran testified that in 1987, a psychologist at the Oakland Naval Base recommended that he be discharged due to multiple personality disorder (what is now called dissociative identity disorder), but the Army did not discharge him.  He reported that prior examiners have found symptoms associated with TBI, and therefore service connection should be granted for the TBI.

In a submission dated in January 2015, the Veteran essentially asserted that the December 2014 VA examination was inadequate.  He argued that although the December 2014 VA examiner did not find any scars, an existing VA examination "clearly states that the veteran has [scars] to his face and head."  The Veteran further asserted that although the December 2014 VA examiner did not find a diagnosis of TBI, two subsequent VA examinations noted that the Veteran was diagnosed with a TBI from a head injury, to include all of the symptoms associated with such ailment.  The examiner also noted that although the December 2014 VA examiner indicated that the Veteran did not have associated migraine headaches, all the other examiners found migraine headaches.  The Veteran pointed to his medication list, which included Topiramate.  In support of his argument, the Veteran included a VA scars examination which noted scars to the head after a motor vehicle accident in 1986.

Upon careful review of the evidence of record, the Board finds that no chronic TBI or TBI residuals were ever diagnosed during service or thereafter.  Again, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain, supra; and Brammer, supra. 

In this case, the most probative opinions of record, the VA examinations dated in June 2012, August 2012, and December 2014, all found no current TBI or TBI residuals, nor has any other clinical evidence of record shown a diagnosis of TBI or concussion residuals during the appeal period.  In this regard, on examination in June 2012, there was a normal funduscopic and mental status examination; all cranial nerves were intact; the cerebellar examination was normal; and there was no evidence of chorea or a carotid bruit.  The examiner found that the Veteran's neurological mental status examination was normal.  The examiner explained that the behavioral problems offered in history by the Veteran were mental health issues and not TBI issues.  Further, the August 2012 examiner noted a CT of the brain in March 2011 which demonstrated no acute intracranial process.  He found that the neurological examination was normal.  The examiner found that the Veteran had significant psychopathology that was being addressed by psychiatry.  The examiner found no evidence of cognitive deficit.  In the August 2012 addendum, the examiner indicated that the CT scan findings dated in March 2011 revealed that the calvarium bones of the head were intact.  The examiner found no evidence of scar damage or reconstruction.  The examiner indicated that at this point, he could not establish that the Veteran had a TBI.  Additionally, the December 2014 examiner found that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner found that the Veteran exhibited "severe psychopathology" with no evidence of residuals of a TBI.

Indeed, the Board acknowledges that the Veteran experienced three motor vehicle accidents during service, and may have sustained a head injury during one of these accidents as alleged by the Veteran.  The Board also acknowledges that the Veteran had scars as a result of a head injury that are no longer visible.  However, as the VA examiners opined, there are no TBI or TBI residuals, and his symptoms are consistent with his psychiatric disorder (service-connected PTSD with major depressive disorder).  Here, the great weight of the clinical evidence of record does not show a current TBI or TBI residuals as contemplated by the regulations. 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno, supra.  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  However, in this case, the Board finds more probative the medical records which are completely devoid of any diagnosis of TBI or TBI residuals and find that his symptoms are wholly related to his service-connected PTSD with major depressive disorder.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  Accordingly, the Board concludes that service connection is not warranted for this disability on appeal.

VI.  Separate Evaluation-HTN

The Veteran is currently assigned a 100 percent disability evaluation for his service-connected CKD with HTN.  This is the highest schedular rating available.  He contends that he warrants an evaluation for his service-connected HTN separate from the currently assigned rating for CKD.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).   In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's CKD with HTN is currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7541. 

Diagnostic Code 7541 pertains to renal involvement in systemic disease processes and directs that the disability is to be rated as renal dysfunction.  The criteria for rating renal dysfunction are found at 38 C.F.R. § 4.115a.  Renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101 warrants a 30 percent rating.  A 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under Diagnostic Code 7101, for the evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic blood pressure is predominantly 100 or more, systolic blood pressure is predominantly 160 or more, or there is a history of diastolic blood pressure at predominantly 100 or more that requires continuous medication for control.  See 38 C.F.R. § 4.104, Code 7101.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent evaluation is assigned when diastolic pressure is predominantly at 130 or more.  Id.  

38 C.F.R. § 4.115 specifically prohibits the assignment of separate ratings for hypertension and any form of nephritis, unless there has been a removal of a kidney or the chronic renal disease has progressed to the point where regular dialysis is required.  

In this case, the assignment of a separate disability rating for the Veteran's hypertension would not be appropriate.  At no time during the appeal period has the Veteran's CKD required regular dialysis and there has not been removal of a kidney.  

In this regard, in the most recent January 2015 VA kidney examination, the Veteran reported that he did not require dialysis and the examiner confirmed that the Veteran's renal dysfunction did not require regular dialysis.  The examiner also indicated that the Veteran had not had a kidney transplant or removal.  No other medical evidence of record shows, and the Veteran has not asserted, that he has required regular dialysis for his CKD or had removal of a kidney.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and a rating for HTN separate from the currently assigned rating for CKD, must be denied.  Thus, the benefit-of-the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than January 16, 2009, for the grant of service connection for PTSD, is denied.

The request for revision of a December 2005 RO decision, which denied the Veteran's claim for entitlement to service connection for protein and blood in his urine, on the basis of CUE, is denied.

The request for revision of a September 2012 rating decision, which granted service connection for CKD, effective January 16, 2009, on the basis of CUE, is denied.

Entitlement to an effective date earlier than January 28, 2014, for the grant of service connection for gout, is denied.

As new and material evidence has been received, the claim of service connection for a TBI is reopened.  

Entitlement to service connection for a TBI is denied.


Entitlement to a rating for HTN separate from the currently assigned rating for CKD is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


